Citation Nr: 0722031	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to the assignment of a higher initial 
disability evaluation for post traumatic stress disorder 
(PTSD), evaluated as 30 percent disabling from January 3, 
2005 to May 7, 2006.

2.  Entitlement to an increased rating for PTSD, evaluated as 
50 percent disabling, effective from May 8, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968 and from April 1972 to October 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which established service 
connection for PTSD as 30 percent disabling, effective from 
January 3, 2005.  The evaluation for PTSD was increased to 50 
percent, effective from May 8, 2006, pursuant to a September 
2006 rating.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that where a 
claimant has filed a Notice of Disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status.

In March 2007, the veteran presented testimony before the 
undersigned Veterans Law Judge in a video conference from 
Philadelphia, Pennsylvania; a transcript of that hearing is 
of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

During his March 2007 video conference hearing before the 
undersigned, the veteran testified that he received regular 
PTSD treatment from the VA Medical Center in Wilkes-Barre, 
Pennsylvania, most recently less than a month prior to the 
hearing.  He indicated that his medication was changed in 
February 2007 and that he had also been seen on several 
earlier occasions at the Vet Center.  The most recent 
treatment records considered by the RO are from March/April 
2006 and records from the Vet Center have not been associated 
with the claims file.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that fulfillment of the 
VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The veteran's PTSD treatment records 
from the VA Medical Center in Wilkes-
Barre, Pennsylvania for the period from 
April 2006 to the present as well as any 
PTSD treatment records from the Vet Center 
should be obtained and associated with the 
claims folder in order to give the veteran 
every consideration with respect to the 
present appeal and to ensure that the VA 
has met its duty to assist the veteran in 
developing the facts pertinent to the 
claim.  If the search for such records is 
nut successful, a notation to that effect 
from each of such contacted entities 
should be placed in the claim file.

2.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



